Citation Nr: 0305493	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  97-16 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for a back disorder, to 
include the question of whether new and material evidence has 
been presented to reopen a claim of entitlement to service 
connection for a back disorder.

2.  Entitlement to service connection for a bilateral knee 
disorder, to include the question of whether new and material 
evidence has been presented to reopen a claim of entitlement 
to service connection for a bilateral knee disorder.

3.  Entitlement to service connection for multiple joint 
arthritis, to include the question of whether new and 
material evidence has been presented to reopen a claim of 
entitlement to service connection for multiple joint 
arthritis.  

4.  Entitlement to service connection on a direct or 
secondary basis for a myofascial pain syndrome.

5.  Entitlement to service connection for neck, left 
shoulder, back, left wrist, and right knee disorders, 
secondary to service-connected Achilles tendinitis on the 
left with an ankle sprain, and right Achilles tendinitis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


REMAND

The veteran served on active duty from July 1985 to December 
1985.

The issues of whether new and material evidence has been 
presented to reopen previously denied claims of the veteran 
for entitlement to service connection for back and bilateral 
knee disorders were previously before the Board of Veterans' 
Appeals (Board) in January 1999.  By action of the Board in 
January 1999, those issues were remanded to the Department of 
Veterans Affairs (VA) Regional Office in Honolulu, Hawaii, 
for additional development.  In connection with the instant 
appeal, the remanded issues were the subject of an adverse 
rating action entered in February 1997 by the RO.  From a 
historical perspective, the Board by its decision of December 
1989 denied service connection for each disorder.  

The record reflects, as well, that the veteran in July 1998 
entered claims of entitlement to service connection for neck, 
left shoulder, back, left wrist, and right knee disorders, 
secondary to service-connected disabilities involving 
Achilles tendinitis and left ankle sprain.  That claim was 
denied by the RO in April 1999, and in July 1999, the veteran 
initiated an appeal.  

In January 2000, the veteran corresponded with the RO, noting 
that she wished to reframe her claim for multiple joint pain, 
based on a recent diagnosis of a myofascial pain syndrome.  
She further alleged that her myofascial pain syndrome was 
incurred in service, and specifically, that it was the result 
of an inservice injury.  In the alternative, she averred that 
it was the direct result of service-connected disability.  
Although it was not clarified as to what claim the veteran 
was reframing, the issue of service connection for a 
myofascial pain syndrome, alone, was the subject of a January 
2000 conference between the veteran and the RO's decision 
review officer.

The veteran was furnished a supplemental statement of the 
case in April 2000 solely as to the issues remanded by the 
Board in 1999.  A statement of the case was provided to her 
in May 2000 as to the issues which were the subject of the 
veteran's July 1998 and January 200 claims, albeit without 
regard to the Board's denial in December 1989 as to the 
veteran's claim for service connection for multiple joint 
pain/arthritis.  Received by the RO in June 2000 was a 
substantive appeal in which the veteran requested a Board 
hearing, sitting at the RO, and stated her desire to appeal 
all of the issues listed on the statement of the 
case/supplemental statement of the case.  In a supplemental 
statement of the case of April 2002, in which the RO reported 
it had consolidated the issues previously on appeal with the 
others, the RO determined that new and material evidence had 
been presented for all claimed disabilities, but that grants 
of service connection therefor were not warranted.  

In October 2002, the veteran set forth claims of entitlement 
to service connection for post-traumatic stress disorder and 
the side effects of Morphine use for management of service-
connected disabilities.  Such claims have not to date been 
initially adjudicated by the RO and are not now before the 
Board for review.

Received by the RO in November 2002 were VA records of 
examination and treatment, only a small portion of which 
duplicate previously submitted items of evidence.  Some of 
the entries contained therein are pertinent to the issues now 
on appeal; yet, no supplemental statement of the case was 
prepared or issued, prior to forwarding of the case by the RO 
to the Board.  

The record likewise indicates that the veteran was scheduled 
to appear for a travel board hearing before a veterans law 
judge of the Board in December 2002.  The veteran's 
representative appeared on behalf of the veteran, instructing 
the judge that the veteran could not appear as she was 
required to provide testimony in a Federal court proceeding 
that day.  According to the judge's handwritten annotation of 
a December 2002 notice letter from the RO to the veteran as 
to the date and time of the hearing, albeit one mailed to the 
veteran at other than her then-current address, the local 
representative reported that the veteran had told him she was 
content to withdraw her hearing request and rely on the 
submission of a VA Form 646, Statement of Accredited 
Representative in Appealed Case.  The representative was also 
noted to express a willingness to submit a Form 646 and 
obtain a written statement from the veteran as to her 
withdrawal of her hearing request.  Neither a Form 646, nor a 
withdrawal of the veteran's hearing request, was subsequently 
made a part of the record.  Moreover, the national 
representative in his brief of March 2003 now requests that 
this matter be remanded to the RO so that the veteran may be 
afforded her requested travel board hearing.  

On the basis of the foregoing, and notwithstanding the 
limiting provisions of 20.702(d), there appears to be good 
cause for the veteran's failure to appear for a hearing in 
December 2002 and she has not effectively withdrawn her 
request for a travel board hearing.  That being the case, 
further action by the RO to afford the veteran a travel board 
hearing is needed.  Also, in light of the RO's receipt of 
pertinent evidence that is not otherwise duplicated by 
previously submitted items, and the failure of the RO to 
issue a supplemental statement of the case as required under 
38 C.F.R. § 19.31(b)(2), further RO action is likewise 
indicated.  

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The veteran should be afforded a 
travel board hearing at the RO as to the 
issues on appeal in connection with her 
June 2002 request therefor.

2.  The RO should furnish the veteran and 
her representative a supplemental 
statement of the case as to the issues on 
appeal, based on the evidence submitted 
in support thereof since its issuance in 
April 2002 of the most recent 
supplemental statement of the case.

Following the completion of the requested actions, the case 
should be returned to the Board for further action, if in 
order.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This matter must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	D. C. SPICKLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




